Citation Nr: 0207611	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  93-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1989 for 
the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 9, 
1990 for the assignment of a 100 percent disability 
evaluation for PTSD.  

3.  Entitlement to an effective date prior to November 23, 
1989 for the grant of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had honorable active military service from May 
1965 to May 1967 and from October 1967 to October 1970.  He 
had additional military service from October 1970 to December 
1977; he was discharged from that period of active duty under 
other than honorable conditions.  

This matter was originally before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In a 
decision dated May 17, 2000, the Board denied entitlement to 
the benefits at issue.  In June 2000, the veteran forwarded a 
facsimile transmission in which he requested reconsideration 
of the decision by the Board.  The veteran's motion for 
reconsideration was denied by the Vice Chairman of the Board 
in July 2000.  

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a motion dated in July 2001, the Secretary of 
Veterans Affairs (the Secretary) requested that the May 2000 
Board decision be vacated and that the case be remanded to 
the Board.  The Secretary's motion was based on the enactment 
in November 2000 of the Veterans Claims Assistance Act of 
2000 (the VCAA) and the Court's decision in Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The veteran, 
through his attorney, did not oppose the motion of the 
Secretary.  In an order dated July 31, 2001, the Court 
vacated the Board decision and remanded the case for further 
consideration.  

Additional comments

When the case was previously before the Board, the veteran 
was represented by a veterans service organization.  The 
veteran has now designated the attorney who represented him 
before the Court as his representative in matters before VA.  
See the VA Form 22 which was executed in December 2001.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, to the RO in January 2000, wherein he requested 
"reconsideration" of a Board decision dated September 30, 
1987.  However, this was not a proper motion for 
reconsideration of a Board decision.  A motion for 
reconsideration must be filed with the Board, not the RO.  
See 38 C.F.R. § 20.1001 (2001).  The veteran is hereby put on 
notice that if he still seeks to have the 1987 Board decision 
reconsidered, he must submit such a request directly to the 
Board.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased 
disability rating for PTSD was denied in a Board decision 
dated September 30, 1987.  

2.  VA outpatient treatment records dated in May 1989 
document chronic, severe PTSD.  The veteran was employed by 
the United States Postal Service.

3.  A VA clinical psychology record dated July 3, 1990 
indicates that the veteran was unable to continue his 
employment due to PTSD.

4.  In June 1985, the veteran withdrew his appeal as to the 
RO's July 1984 denial of his claim of entitlement to service 
connection for a duodenal ulcer.

5.   VA medical records include a November 1, 1989 opinion 
indicating a relationship between the veteran's service 
connected PTSD and an ulcer.

6.  The veteran filed a claim of entitlement to service 
connection for ulcer disease secondary to service-connected 
PTSD on September 9, 1990.  His claim was ultimately granted 
in a December 18, 1998 Board decision.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 3, 1989 
for the assignment of a 70 percent disability evaluation for 
PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  

2.  The criteria for an effective date of July 3, 1990 for 
the assignment of a 100 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A.
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.102, 3,157, 3.400 
(2001).  

3.  The criteria for an effective date of November 1, 1989 
for the granting of service connection for a duodenal ulcer 
have been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date prior 
to the currently assigned May 3, 1989 for the assignment of a 
70 percent disability evaluation for post-traumatic stress 
disorder (PTSD); entitlement to an effective date prior to 
September 9, 1990 for the assignment of a 100 percent 
disability evaluation for PTSD; and entitlement to an 
effective date prior to November 23, 1989 for the granting of 
entitlement to service connection for a duodenal ulcer.  

The veteran in substance contends he had a bleeding ulcer as 
early as February 1980 and that he has been totally disabled 
due to his PTSD and the secondary ulcer condition since 1982.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  Comparison of 
the present Board decision and the now vacated May 2000 
decision will reveal certain differences in approach and 
outcome. 

The Board notes, however, that the Secretary's motion for 
remand, the veteran's response to that motion and the Court's 
July 31, 2001 order noted no specific defects in the Board's 
May 17, 2000 decision.  The only basis for remand stated was 
consideration regarding the application of the VCAA, which 
had been enacted subsequent to the Board's decision.  
Moreover, there appears to have been no substantive argument 
made by or on behalf of the veteran to the Court at any time.  
There has been no evidence added to the file since the 
Board's now-vacated May 2000 decision.  Nor has the veteran's 
attorney submitted additional argument to the Board, despite 
being invited to do so in a letter from the Board dated 
November 27, 2001.  

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA, as required by the Court's 
July 2001 Order and Holliday, supra.  The pertinent law and 
regulations will then be set forth. The Board will then 
recapitulate relevant factual background.  Finally, the Board 
will analyze the veteran's claims.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday, supra.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

The veteran has been notified of the law and regulations 
pertaining to effective dates in the August 1997 statement of 
the case (SOC) issued by the RO, as well as in subsequent 
communications from the RO, such as a January 2000 SOC which 
dealt with the effective date established for service 
connection for the duodenal ulcer.  The Board's May 2000 
decision, although subsequently vacated due to the enactment 
of the VCAA, nonetheless served to further inform the veteran 
of what was required to prove his claims.  

In November 2001, the Board contacted the attorney 
representing the veteran, informing her that she was entitled 
to submit additional argument and evidence in support of the 
appeal, as provided in the Court's order.  A ninety day time 
period was provided for a response.  In February 2002, the 
attorney requested an additional thirty days to submit 
additional evidence and argument in support of the appeal.  
In March 2002, the Board granted the request for an 
additional thirty day period in which to respond to the 
initial letter of November 2001.  The Board further noted 
that the VCAA required expeditious treatment of any claim 
that had been remanded by the Court.  In order to comply with 
this statutory mandate, the attorney was advised that the 
Board was unable to entertain further requests for an 
extension of time, unless a motion for good cause explaining 
the delay was received.  At the time of this decision, to the 
Board's knowledge there has been no response from the 
veteran's representative.  

The Board concludes, based on this procedural history, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present further evidence and argument in 
support of his claim, and none has been submitted.  On the 
basis of review of the claims folder, there is no indication 
that the veteran has further evidence or argument to submit.  
The veteran and his attorney have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Medical 
examination would not, however, be pertinent to any issue now 
presented on appeal, which involve the assignment of 
effective dates.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Factual Background

Three years after his discharge from the United States Army, 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, dated March 20, 1980, claiming that he suffered 
from a gastrointestinal condition while he was in service.  
In a September 1983 VA rating decision, he was denied service 
connection for a duodenal ulcer, in essence because he was 
not treated for such a condition during his honorable period 
of active military service.  The veteran did not appeal that 
decision.  

On December 6, 1982, the veteran filed a claim of entitlement 
to service connection for a psychiatric disability.  In a 
December 1983 rating decision, service connection was granted 
for PTSD.  A 30 percent disability rating was assigned, 
effective December 6, 1982.  

In June 1984, the veteran requested service connection for a 
"stomach disorder", which he claimed was secondary to his 
PTSD.  In a July 1984 VA rating decision, the veteran's claim 
was denied.  In denying the veteran's claim, the RO stated 
that evidence had not been presented that etiologically 
linked a duodenal ulcer to the veteran's service-connected 
psychiatric condition.  The veteran was notified of that 
decision and he filed an appeal.  However, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
dated June 11, 1985, in which he specifically requested that 
his appeal be withdrawn.  He also stated that he wanted to 
pursue a claim for an increased evaluation for PTSD, then 
rated as 30 percent disabling.  As a result of that 
withdrawal, the decision concerning the gastrointestinal 
condition became final.  

To support his claim with respect to PTSD, the veteran 
submitted copies of his VA treatment reports, specifically a 
special vocational rehabilitation report written in March 
1985.  According to that report, the veteran was attending 
college with some difficulty in concentrating on the subject 
matter.  He was also experiencing nightmares, chronic 
anxiety, depression and anger.  The examiner noted that these 
manifestations were not solely due to his PTSD but also 
caused by other physical ailments and his mere presence in an 
academic environment.   

In conjunction with his increased rating claim, the veteran 
underwent a psychiatric evaluation in March 1986.  Upon 
completion of the examination, the physician entered a 
diagnosis reflecting that the veteran had mild to moderate 
chronic PTSD.  

The claim was forwarded to the Board for review.  In a 
decision dated September 30, 1987, the Board concluded that a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected PTSD was not appropriate.  The 
Board concluded:

. . . the recent medical evidence fails 
to establish the presence of psychiatric 
signs or manifestations indicative of a 
worsened disability picture required for 
assigning a higher schedular evaluation. 
The veteran receives treatment, but not 
on an extensive basis, and his 
symptomatology has not been shown to be 
so incapacitating that he is precluded 
from functioning on a satisfactory basis, 
as evidenced by his recently having 
attained a degree in business 
administration.

On September 18, 1990, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, claiming that his PTSD 
was preventing him from obtaining and maintaining gainful 
employment.  In addition, he requested service connection for 
a gastrointestinal condition.  To support his claim, the 
veteran submitted a clinical report, dated September 17, 
1990, written by a VA clinical psychologist.  The VA clinical 
psychologist wrote that the veteran was suffering from panic 
attacks, depression and sleep disorder.  The examiner went on 
to indicate that due to the increase of PTSD symptoms, along 
with his ulcer condition, employment was "hazardous" to the 
veteran's health.  

In October 1990, the RO, having reviewed the veteran's 
statement and the medical record, decided that an increased 
evaluation for PTSD was not warranted.  The RO also concluded 
that service connection was not appropriate for a duodenal 
ulcer.  The veteran appealed that decision.  

The claims folder contains a psychiatric treatment record 
from March 1991.  This report labeled the veteran's mental 
condition as "profound" and described the veteran's 
psychiatric symptoms and manifestations, such as intense 
nightmares, panic attacks, social withdrawal, poor cognitive 
functioning, and poor concentration/memory.  The examiner 
further wrote that the veteran's condition had become more 
disabling during the previous year and an improvement in his 
overall mental condition was not predicted.  Additionally, it 
was noted that the veteran's ulcer condition was aggravated 
by his chronic psychological disability.  

The veteran then provided testimony before a RO Hearing 
Officer in which he claimed that his PTSD was underrated and 
that his duodenal ulcer was the result of or aggravated by 
his mental disability.  See the hearing transcript dated 
March 19, 1991.  While testifying, the veteran contended that 
he might be able to work in a non-stressful environment in a 
job in which he could work at his own speed.  He also stated 
that when he became more "stressed", his ulcer "acted up" and 
was more discomforting.  

Following his testimony, in May 1991, the veteran underwent a 
psychiatric examination at the VA Medical Center.  The 
examiner confirmed the diagnosis of PTSD but classified the 
condition as mild.  It was noted that the veteran experienced 
periods of depression, nightmares, and memory loss.  
Reportedly, the veteran also provided the information that he 
was antisocial and had problems sleeping.  

Shortly after the veteran underwent that psychiatric 
examination, he submitted a letter, dated August 5, 1991, 
from one of his treating physicians, a Dr. N. A. K.  In this 
letter, Dr. K. wrote that the veteran had evidence of chronic 
peptic ulcer disease that was related to or aggravated by his 
PTSD.  The RO continued to deny the veteran's request for an 
increased evaluation for PTSD and service connection for a 
gastrointestinal condition.  

The claims folder also contains VA treatment records for the 
veteran's various maladies during the late 1980's and early 
1990's.  An outpatient treatment report dated November 23, 
1989, reflects a diagnosis of ulcer disease.  Also that 
month, there is a progress note that reflects that increased 
stresses from work were causing marked psychophysiological 
reactions.  The note also reflects that the veteran's 
psychological manifestations and symptoms were becoming less 
intense.  

A July 1990 progress report provides:

. . . His condition remains chronic and 
severe. . . . The employment has 
aggravated his symptoms of PTSD as well 
as his physical condition. . . . It 
appears unlikely that he will be able to 
maintain his current employment due to 
both the severe nature of his 
psychopathology and his physical 
condition. . . .

A progress report written two months later repeats the July 
1990 report in that the examiner labels the veteran's mental 
condition as severe.  

A psychological progress report, dated October 9, 1991, 
reflects that the veteran was having intense nightmares and 
sleeping problems.  He had withdrawn socially, and was having 
depression and panic attacks.  The examiner classified the 
symptoms as severe and concluded that the veteran was unable 
to maintain gainful employment as a result of the psychiatric 
disability.  A Social Security Administration decision, 
issued in July 1992, mirrored the conclusions of the VA 
examiner by concluding that the veteran was unable to work, 
and had been unable to work since September 9, 1990, as a 
result of his psychiatric condition.  

Additional medical records from the veteran's private 
physician, along with more recent VA medical treatment and 
examination records have been included in the claims folder.  
These documents confirm the presence of a duodenal ulcer and 
also a psychiatric condition.  Included in these records is a 
VA medical examination report, dated September 21, 1995, that 
reflects that the veteran's PTSD did not cause the ulcer 
condition, but the stress associated with the disorder 
aggravated any pre-existing ulcer disability.  There is also 
a March 1997 VA psychiatric examination reflecting that the 
veteran is unemployable "primarily and entirely due to his" 
PTSD.  

In an April 1997 RO rating decision the disability evaluation 
for the veteran's PTSD was increased from 30 percent to 50 
percent, effective September 18, 1990.  In June 1997, the RO 
issued another rating decision which increased the disability 
evaluation for the psychiatric disorder from 50 percent to 70 
percent, effective September 18, 1990.  The RO also granted a 
total rating based on individual unemployability due to the 
veteran's PTSD, effective September 20, 1996.  

In December 1998, the Board issued a decision that granted 
service connection for a duodenal ulcer based on the rule in 
Allen v. Brown, 7 Vet. App. 439 (1995) [when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation].  Also, the 
Board granted a 100 percent disability rating for PTSD.  The 
claim was then returned to the RO for the purposes of 
assigning effective dates.  

In a June 1999 decision, the RO assigned an effective date of 
November 13, 1989, for entitlement to service connection for 
a duodenal ulcer.  According to the RO rating decision, the 
effective date was based on the date the ulcer was first 
identified in outpatient treatment reports.  With respect to 
the PTSD claim, a 70 percent disability rating was assigned 
effective from May 3, 1989, based on outpatient treatment 
reports reflecting an increase in the level of disability to 
70 percent, and a 100 percent disability rating was assigned 
from September 9, 1990, the date the Social Security 
Administration deemed the veteran to be totally disabled due 
to PTSD.  

The RO, in assigning these dates, indicated that the increase 
to 70 percent for PTSD was proper in that May 3, 1989, was 
the date in which the evidence, in the form of an outpatient 
treatment report, showed an increase in severity to the 70 
percent level.  The RO further noted that the September 9, 
1990, date for a 100 percent disability was appropriate 
because that was the day that the veteran was last employed 
and after that date he was unable to work as a result of his 
PTSD.  That was also the date the Social Security 
Administration had used to determine disability entitlement.  
With respect to the effective date for the duodenal ulcer, 
the RO reported that the November 23, 1989 date was used 
because that was the date that the VA medical records showed 
treatment for said condition.  

The veteran has disagreed with the assignment of those dates.  
In his July 1999 notice of disagreement, the veteran in 
essence requested an effective date for a higher (50 percent 
or 70 percent) in 1982 because his PTSD was "active and 
severe" at that time.  The veteran further requested a 1982 
effective date for service connection for his ulcer because 
he had been informed by VA health care providers that the 
PTSD aggravated his ulcer.  

In January 2000, the veteran again stated that he was totally 
disabled due to PTSD and the secondary ulcer condition 
starting in 1982.  In March 2000, the veteran's 
representative at the time filed with the Board a written 
brief presentation.  No substantive argument concerning which 
effective dates were more appropriate was presented.  

The subsequent procedural history of this case has been set 
forth in the Introduction.  As noted above, the veteran and 
his attorney have submitted no additional evidence and 
argument recently.  The veteran's claims are now before the 
Board for review.  

Relevant law and regulation

Effective dates

(i.)  Service connection

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2001).  

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2001).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2001).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If the VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.  

In sum, with a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  With a reopened claim where the new 
and material evidence is received after a final disallowance, 
the effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) and (r) (2001).  

(ii.)  Increased ratings

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400(o)(1) (2001).  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2001). 

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7 (2001).  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Rating criteria - PTSD

The veteran's PTSD was rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9411.  Effective November 7, 1996, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders, including PTSD.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  In 
1989 and 1990, the criteria for rating PTSD were as follows:

A 100 percent evaluation will be assigned for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior will be present; the individual is 
demonstrably unable to obtain or retain employment.  

A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.  

A 50 percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

When there is definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment, a 30 percent 
rating will be assigned.  

A 10 percent evaluation will be assigned when the 
psychoneurotic symptoms are less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
nervousness productive of mild social and industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran is seeking earlier effective dates for the 
assignment of disability ratings for PTSD and for service 
connection for a duodenal ulcer.   

1.  Entitlement to an effective date prior to May 3, 1989 for 
the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 9, 
1990 for the assignment of a 100 percent disability 
evaluation for PTSD.

The veteran's service-connected PTSD has been rated as 
follows: 30 percent from December 6, 1982; 70 percent from 
May 3, 1989 and 100 percent from September 9, 1990.  These 
assigned dates were based, respectively, on the date the 
veteran filed a claim of entitlement to service connection 
for PTSD (referred to by him at the time as "delayed stress 
syndrome"), the date a 70 percent level of disability was 
allegedly identified by the RO and the date the Social 
Security Administration deemed the veteran to be totally 
disabled due to PTSD.  

The veteran in essence seeks an earlier effective date for 
the assignment of a 100 percent disability rating for PTSD.  
He contends that "starting in 1982 I was totally disabled due 
to my PTSD and the secondary ulcer condition."  See the 
veteran's statement in support of his claim (VA Form 21-4138) 
dated January 21, 2000.  The Board points out that only the 
PTSD disability may be considered in assigning effective 
dates therefor.   

In addition, the Board wishes to make it clear at the outset 
of its discussion that the assignment of effective dates is 
governed by the law and regulations, which have been set out 
above.  In particular, effective dates are governed to a 
large extent by when claims are filed.  In other words, it is 
insufficient for a veteran to merely state, as here, that his 
disability was worse than was recognized by VA at some point 
in time.  In order for an earlier effective date to be 
assigned, the evidence at the time of an increased rating 
claim (or in some instances within a year prior to a claim 
for an increased rating) must show that the service-connected 
PTSD had increased in severity.  

A 30 percent disability rating was initially assigned for 
PTSD in a VA rating decision dated December 5, 1983, 
effective December 6, 1982.  The veteran did not appeal that 
decision.  In a decision dated September 30, 1987, the Board 
denied the veteran's claim of entitlement to an increased 
disability rating.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2001).

The veteran submitted a claim for an increased disability 
rating for PTSD to the RO on September 18, 1990.  That claim 
was eventually granted.  An effective date of 70 percent was 
assigned from May 3, 1989, supposedly the date of a VA 
outpatient treatment report which the RO believed 
demonstrated a 70 percent level of disability.  An effective 
date of 100 percent was assigned from September 9, 1990, the 
date that the Social Security Administration determined that 
the veteran was totally disabled due to PTSD.  See the June 
1999 RO rating decision and the January 2000 statement of the 
case (SOC).   

The RO's January 2000 SOC is flawed by the lack of discussion 
as to when the veteran's claim of increase was filed.  It 
appears that since in the SOC the RO referred to 38 C.F.R. 
§ 3.157, concerning examination reports being accepted as 
informal claim for increased ratings, the RO may have 
accepted a May 30, 1989 (which it incorrectly read as "May 
03, 1989" rather than "May 30, 1989")   
outpatient treatment report as an informal claim for an 
increased rating for PTSD.  However, this is not explicitly 
stated.  In any event, the Board will accept May 3, 1989 as 
the date of the veteran's claim for an increased disability 
rating. 
 
Importantly, the record after the Board's final decision on 
September 30, 1987 and prior to May 30, 1989 do not reflect 
the existence of any record which could be construed as an 
informal claim for an increased disability rating for PTSD.  
The veteran has pointed to no such medical record or other to 
any other communication evidencing an intent to seek an 
increased disability rating for PTSD during that period of 
time.  There are no medical records covering the period from
September 30, 1987 to May 30, 1989.

Under the provisions of 38 C.F.R. § 3.400, the effective date 
of an increased rating is the date of receipt of the claim, 
except if it is factually ascertainable that an increase in 
disability occurred within one year before the date of the 
claim.

With respect to the 70 percent rating assigned effective May 
3, 1989, there is no medical evidence of record for the one 
year period prior to May 3, 1989, so it is not factually 
ascertainable that an increase occurred in the period prior 
to that date. 

With respect to the 100 percent rating assigned effective 
September 9, 1990, the analysis immediately above applies as 
to the period prior to May 3, 1989.  The Board has reviewed 
the medical evidence for the period between May 3, 1989 and 
September 9, 1990 in order to determine whether an increase 
in the level of disability consistent with the assignment of 
a 100 percent rating was ascertainable during that period.  

A VA outpatient treatment report dated May 30, 1989 revealed 
that the veteran was working for the United States Postal 
Service [USPS] and that although "he is coping reasonably 
well he is finding the work stressful and is uncertain if he 
can maintain the employment."  A July 1989 outpatient 
treatment report was similar.  A September 1989 report 
indicates that the veteran "is learning to cope better with 
the stress he is experiencing at work . . . he is focusing on 
doing his job well, rather than upon the management style of 
his supervisors."  An October 1989 psychology note was very 
similar.  In November 1989, it was reported that the veteran 
"has been dealing well with his problem of [PTSD]. . . .In 
particular, he has made exceptional progress controlling his 
intense anger and rage response - up until recently."  

The veteran was hospitalized due to low back pain from 
November 23, 1989 to November 27, 1989.  It was noted that he 
worked at USPS. No reference was made to his psychiatric 
history or to any psychiatric problems during the 
hospitalization.  

In a December 1989 psychology note, the veteran was described 
as "angry and frustrated" because he was not being allowed to 
return to work at USPS until he submitted a note from his 
physician "who is unfortunately away from duty at this time."  
He was evidently allowed to return to work.  A march 1990 
psychology note indicated that the veteran was applying for a 
disability retirement from the [USPS] "due to his work 
related back injury."  In April 1990, the veteran was 
described as "highly agitated and frustrated" because he did 
not have the requisite amount of USPS service to qualify for 
disability retirement.

On July 3, 1990, the veteran's PTSD condition was described 
as "chronic and severe".  The VA clinical psychologist stated 
"It appears unlikely that he will be able to maintain his 
current employment due to both the severe nature of his 
psychopathology and his physical condition [by which the 
psychologist meant the back condition]."     

On September 11, 1990, the same VA clinical psychologist 
again described the veteran's PTSD as "chronic and severe".  
The veteran had reportedly retired from USPS.  

The medical records reported above clearly indicate that 
between May 3, 1989 and September 9, 1990 the veteran was 
able to work at USPS, albeit with problems in areas such as 
anger.  He was hospitalized once during that period, but 
significantly this was for a back condition, and his 
psychiatric problems were not even mentioned.  

On July 3, 1990, the veteran's PTSD was described as "chronic 
and severe".  The VA clinical psychologist further stated 
that "[I]t appears unlikely that he will be able to maintain 
his current employment due to both the severe nature of his 
psychopathology and his physical condition."  This statement 
may be interpreted two ways: (1) that both the PTSD and the 
veteran's physical condition [together] made employment 
problematical or (2) that both the PTSD and the veteran's 
condition [independently] made employment problematical.  If 
the latter interpretation is correct, then the July 3, 1990 
psychology clinic record appears to be the first evidence 
that the veteran' PTSD was so severe that it precluded him 
from working.  The Board will apply the benefit of the doubt 
rule, 38 C.F.R. § 3.102, and adopt the second interpretation.  
This interpretation appears to be consistent with later 
events, since the veteran in fact left USPS two months 
thereafter due to PTSD.  Accordingly, the Board finds that 
July 3, 1990 is the first date on which pathology consistent 
with the assignment of a 100 percent disability rating is 
factually ascertainable.  The Board has identified no earlier 
date.       

In short, a preponderance of the evidence is against a 
finding of increase in disability prior to May 3, 1989, and 
the veteran was therefore properly granted an effective date 
of May 3, 1989, for a 70 percent disability rating.  In 
addition, the evidence allows for the assignment of a 100 
percent disability rating for PTSD as of July 3, 1999.  The 
appeal is allowed to that extent.  

3.  Entitlement to an effective date prior to November 23, 
1989 for the grant of entitlement to service connection for a 
duodenal ulcer.

The veteran is seeking an earlier effective date for service 
connection for a duodenal ulcer.  The RO assigned the 
November 23, 1989 date based on 
"the date of a VA out-patient treatment report showing 
treatment for an ulcer condition."  See the January 2000 SOC. 

The veteran maintains that an effective date prior to the 
currently-assigned date of November 23, 1989 should be 
assigned for the grant of service connection for a duodenal 
ulcer.  In this regard, the veteran has submitted arguments 
and presented oral testimony asserting that he had a bleeding 
ulcer as early as February 1980.  He contends, in essence, 
that these are true facts which warrant an effective date 
prior to November 23, 1989 for the grant of compensation 
benefits based on the service-connected duodenal ulcer.  

As noted by the Board above, although the veteran has 
stressed the fact that he had a ulcer condition in 1982, the 
assignment of an effective date is based in large measure on 
the date of the filing of a claim, and not necessarily when 
the ulcer condition was initially manifested.  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

The relevant facts are as follows.  The veteran filed a claim 
for service connection for gastritis, which was denied in an 
unappealed VA rating decision in April 1980.  His claim of 
entitlement to service connection for a peptic ulcer on a 
direct basis was denied in an unappealed September 1983 VA 
rating decision.  As noted above, his claim of entitlement to 
service connection for PTSD was granted in a December 1983 
rating decision.  The veteran filed a claim of entitlement to 
service connection for duodenal ulcer secondary to or caused 
by his PTSD in June 1984.  His claim was denied in a July 
1984 RO rating decision.  Although the veteran filed a notice 
of disagreement, a statement of the case was issued by the RO 
and the veteran filed a substantive appeal in September 1984, 
the RO denial became final when the veteran withdrew his 
appeal to the Board in June 1985.  When the veteran filed a 
claim of entitlement to service connection for a duodenal 
ulcer condition on September 18, 1990, it was a claim to 
reopen since there was a prior final denial of his claim.  

Pursuant to 38 C.F.R. § 3.400 (2001), a veteran is normally 
not entitled to an effective date any earlier than September 
18, 1990 for the granting of service connection for an ulcer 
condition.  However, per 38 C.F.R. § 3.157 (2001), an 
effective date for a previously disallowed claim may also be 
assigned up to one year prior to the reopened claim based on 
the evidence of record.  

The Board has reviewed the record in this case in order to 
determine whether an effective date earlier than November 23, 
1989 may be assigned for the veteran's service-connected 
duodenal ulcer.  The applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2001); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2001).  

In this case, there is no communication of record from the 
veteran or an representative to VA which can be interpreted 
as an application for service connection for a duodenal ulcer 
after the prior final RO decision in 1984 and before 
September 1990.  The veteran and his attorney have pointed to 
no such communication.  

In short, there is no evidence in the record, prior to the 
formal claim received by the RO in September 1990, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," [i.e., compensation for a duodenal ulcer], as 
required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993).  See also KL v. Brown, 5 Vet. App. 205, 208 
(1993).    

It is undisputed that a formal claim for service connection 
for a duodenal ulcer was filed September 18, 1990.  An 
effective date was assigned by the RO based on a VA medical 
record which shows that on the date of the veteran's VA 
hospitalization for back problems, November 23, 1989, peptic 
ulcer disease was noted.  

The Board has carefully reviewed the medical records prior to 
November 23, 1989 for any entry which could be considered to 
be an informal claim. On November 1, 1989 a VA psychology 
treatment record indicates that the veteran's "rage reaction 
is producing marked psychophysiological reactions in the form 
of headaches, ulcers, + other G.I. responses."  Although the 
veteran evidently was not treated for peptic ulcer disease on 
November 1, 1989, the VA outpatient treatment report of that 
dates makes it clear that the treating clinical psychologist 
believed that there was a relationship between the veteran's 
psychiatric disability, PTSD, and his ulcer, which had 
evidently flared up.  

Prior to this November 1, 1989 date, the medical records do 
not note treatment for a duodenal ulcer.  Therefore, there is 
no basis for concluding that an earlier informal claim 
exists.  The veteran and his counsel have pointed to no such 
record.  

In short, the Board has concluded that an effective date of 
November 1, 1989, rather than November 23, 1989, may be 
assigned for service connection for the veteran's ulcer.  To 
that extent only, the appeal is allowed.  
 
In short, after a thorough review of the evidence of record, 
the Board concludes that every formal claim for compensation 
submitted by the veteran prior to 1990 was properly 
adjudicated by the RO, but the veteran did submit an informal 
claim for service connection on November 1, 1989.

Additional comment

As discussed above, to the extent that the veteran relies on 
the fact that he has had a duodenal ulcer disability since 
the early 1980's, the controlling regulation makes it clear 
that effective dates are generally based on the date a claim 
was filed, not the date on which a disability initially 
appeared.  The assignment of the effective date in this case 
is governed by the regulation.  The date of onset of the 
veteran's duodenal ulcer is not a basis for the assignment of 
the effective date under the circumstances presented here.


To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from his duodenal ulcer since the early 1980's, he 
should be compensated for the entire period of time.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  The effective date 
assigned in this case is dictated by the date of filing of 
the veteran's informal claim.  


ORDER

Entitlement to an effective date prior to May 3, 1989 for the 
assignment of a 70 percent disability evaluation for post-
traumatic stress disorder is denied.  

Entitlement to an effective date of July 3, 1990 for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to an effective date of November, 1 1989 for the 
award of service connection for a duodenal ulcer is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

